817 F.2d 102Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff--Appellee,v.Carlton Edward BOWSER, Jr., individually and as Trustee ofthe Patricia Gail Bowser Equity Pure Trust,Defendant--Appellant, aPatricia Gail Bowser, individually and as Trustee of thePatricia Gail Bowser Equity Pure Trust;  PatriciaGail Bowser Equity Pure Trust, Defendant.
No. 86-1241.
United States Court of Appeals, Fourth Circuit.
Submitted March 26, 1987.Decided April 22, 1987.

Before RUSSELL, CHAPMAN, and WILKINS, Circuit Judges.
Carlton Edward Bowser, appellant pro se.
Michael Lee Paup, Roger Milton Olsen, U. S. Department of Justice, for appellee.
PER CURIAM:


1
Carlton Edward Bowser, Jr., is a tax protestor who appeals from the district court's denial of his motion for summary judgment.  This is not an appealable final order because it does not dispose of all the issues so that nothing remains to be determined.  Coopers & Lybrand v. Livesay, 437 U.S. 463, 467 (1978).  This case may not be appealed under the exceptions of 28 U.S.C. Sec.l292(b).  Nor does the appeal fit under the collateral order doctrine of Cohen v. Beneficial Industrial Loan Corp., 337 U.S. 541 (1949).  We therefore must dismiss this appeal.


2
Because this appeal is frivolous, we grant the government's motion to impose sanctions.  See 28 U.S.C. Sec.l912 and Fed.  R. App.  P. 38.  We award the amount of $1,500 to the United States in lieu of particularized fees and costs.*


3
We dispense with oral argument because the appeal is frivolous and because the dispositive issues have recently been decided authoritatively.


4
DISMISSED AND SANCTIONS IMPOSED.



*
 We note that $1,500 is equal to the sanction amount we awarded in United States v. Wissig, No. 86-1188 (4th Cir., Dec. 29, 1986) (unpublished), Chapman v. Egger, No. 862151 (4th Cir., Oct. 21, 1986) (unpublished), and Jensen v. United States, No. 86-1504 (4th Cir., June 25, 1986) (unpublished), motion for accounting and cert. denied, --U.S. ---, 55 U.S.L.W. 3  Z78 (Oct. 20, 1986)